                    IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF WEST VIRGINIA
                                MARTINSBURG


LIBERTY CORPORATE CAPITAL LTD.,

             Plaintiff,


v.                                                    CIVIL ACTION NO.: 3:17-CV-25
                                                      (GROH)


PEACEMAKER NATIONAL TRAINING
CENTER, LLC, PEACEMAKER
PROPERTIES, LLC, BEN GOLDSTEIN
and DIANE GOLDSTEIN,

             Defendants.


                   MEMORANDUM OPINION AND ORDER
          GRANTING PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT

      Currently pending before the Court is the Plaintiff’s Motion for Summary Judgment

[ECF No. 46], filed on August 31, 2018. On September 21, 2018, Peacemaker National

Training Center, LLC and Peacemaker Property, LLC filed a Response in Opposition to

Plaintiff’s Motion for Summary Judgment and Cross Motion for Partial Summary

Judgment Regarding Plaintiff’s Duty to Defend. ECF No. 48. Plaintiff filed a Reply to

Defendants’ Response on October 5, 2018.       ECF No. 49.    For the reasons stated

herein, the Plaintiff’s motion for summary judgment [ECF No. 46] is GRANTED on all

issues.




                                          1
                                                I. Background

        Peacemaker National Training Center, LLC and Peacemaker Properties, LLC 1

have been named as defendants in two lawsuits filed by Ben and Diane Goldstein 2, the

other above-named Defendants.              The first lawsuit was filed in the Circuit Court of

Berkeley County, West Virginia on September 21, 2015. The second lawsuit was filed in

the Circuit Court of Frederick County, Virginia on May 4, 2017. 3 The underlying lawsuits

both allege a noise nuisance 4 by substantial and unreasonable interference with the use

of the Goldsteins’ property. 5         Additionally, in both lawsuits the Goldsteins request

equitable relief, specifically temporary and permanent injunctive relief regarding the hours

of operation and maximum noise levels.                  The Goldsteins request noise abatement

measures be implemented on the shooting range if Peacemaker fails to comply with the

injunctions. Furthermore, if these forms of relief are not complied with, the Goldsteins

request monetary damages for the cost of implementing reasonable and necessary noise

abatement measures on their own property.

        Liberty subscribed to various policies that provided Peacemaker with commercial

1 In the remainder of this order, Defendants Peacemaker National Training Center, LLC and Peacemaker
Properties, LLC will be referred to collectively as “Peacemaker”.

2 Upon motion by Liberty, [ECF No. 20], default judgment was entered against Ben and Diane Goldstein on
June 7, 2017 by the Clerk of Court. ECF No. 21.

3 This case came before the Court by complaint on March 17, 2017. ECF No. 1. The Virginia lawsuit
was filed thereafter while the current matter was pending before the Court.

4 Peacemaker is a large commercial shooting range located in Berkeley County, West Virginia. The
essence of the Goldsteins’ claim is that Peacemaker made representations to the Planning Commission
that it would not exceed 65 decibels or lower during operating hours for the noise level. Additionally, the
Goldsteins claim that Peacemaker said it would maintain operating hours from 9:00 or 10:00 a.m. until 5:00
or 6:00 p.m., but has consistently opened earlier and remained open later.

5 The Virginia lawsuit also alleges violations of various ordinances and laws regarding the operations of a
shooting range in Virginia.


                                                    2
general liability coverage (“the Policy”), subject to their terms. 6 On March 17, 2017,

Liberty filed a complaint for declaratory judgment in this Court specifically seeking a

judicial determination that it has no obligation to defend or indemnify Peacemaker in the

underlying lawsuits for some or all of the Goldsteins’ claims. ECF No. 1. Additionally,

Liberty moved for summary judgment as to all initial claims and Peacemaker’s

Counterclaims. ECF No. 46.

                                          II. Standard of Review

        Summary judgment as to a given subject is appropriate under Federal Rule of Civil

Procedure 56 when a dispute presents no genuine issue as to any material fact and the

moving party is thus entitled to judgment in its favor as a matter of law. Celotex Corp. v.

Catrett, 477 U.S. 317, 322 (1986). A genuine issue exists “if the evidence is such that a

reasonable jury could return a verdict for the non-moving party.” Anderson v. Liberty

Lobby, Inc., 477 U.S. 242, 248 (1986). Therefore, the Court must conduct “the threshold

inquiry of determining whether there is the need for a trial—whether, in other words, there

are any genuine factual issues that properly can be resolved only by a finder of fact

because they may reasonably be resolved in favor of either party.” Id. at 250.

        The party opposing summary judgment “must do more than simply show that there

is some metaphysical doubt as to the material facts.” Matsushita Elec. Indus. Co. v.

Zenith Radio Corp., 475 U.S. 574, 586 (1986). That is, once the movant has met its

burden to show an absence of disputed material facts, the party opposing summary

judgment must then come forward with affidavits or other evidence demonstrating there is


6 While there are five separate consecutive policies that exist between the parties, Peacemaker stipulates
that the language of each policy remains substantially similar over the course of the consecutive policy
terms. ECF No. 48 at 2 n.1.

                                                    3
a genuine issue for trial. Fed. R. Civ. P. 56(c); Celotex, 477 U.S. at 323-35; Anderson,

477 U.S. at 248. “If the evidence is merely colorable, or is not significantly probative,

summary judgment may be granted.” Anderson, 477 U.S. at 249 (citations omitted).

                                       III. Applicable Law

       In this case, the Policy does not contain a choice of law provision to govern

disputes between the parties. However, there is a “service of suit” clause that states, “[i]t

is agreed that in the event of our failure to pay any amount claimed to be due hereunder

we will, at your request submit to the jurisdiction of any court of competent jurisdiction

within the United States.” ECF No. 46-3 at 14. Under the “Erie doctrine,” federal courts

sitting in diversity apply state substantive law and federal procedural law. Erie R. Co. v.

Tompkins, 304 U.S. 64, 76 (1938). It is clear that the proper law to apply to the issue

before the Court is West Virginia law, the law of the state. See Guaranty Trust Co. of

N.Y. v. York, 326 U.S. 99, 109 (1945) (determining if an issue is procedural or substantive

by looking at if it “significantly affect[s] the result of a litigation”).     Furthermore,

“determination of the proper coverage of an insurance contract when the facts are not in

dispute is a question of law”, and therefore, is well suited for summary judgment.

Mitchell v. Federal Kemper Ins. Co., 204 W. Va. 543, 544 (1998) (quoting Pacific

Indemnity Co. v. Linn, 766 F.2d 754, 760 (3rd Cir. 1985)).

       Two duties arise from the existence of a liability insurance policy, the duty to

defend and the duty to indemnify. State ex rel. Nationwide Mut. Ins. Co. v. Wilson, 236

W. Va. 228, 233 (2015). Under West Virginia law, the duty to defend may arise where

the duty to indemnify does not. See Id. (finding that the duty to defend is broader than

the duty to indemnify). “If part of the claims against an insured fall within the coverage of

                                             4
a liability insurance policy and part do not, the insurer must defend all of the claims,

although it might eventually be required to pay only some of the claims.” Horace Mann

Ins. Co. v. Leeber, 180 W. Va. 375, 378 (2003).

        An insurer has a duty to defend an action against its insured only if the claim
        stated in the underlying complaint could, without amendment, impose
        liability for risks the policy covers. If the causes of action alleged in the
        complaint are entirely foreign to the risks covered by the insurance policy,
        then the insurance company is relieved of its duties under the policy.

State Auto. Mutual Ins. Co. v. Alpha Engineering Services, Inc., 208 W. Va. 713, 716

(2000) (per curiam) (citations omitted).

        “Where the provisions of an insurance policy contract are clear and unambiguous

they are not subject to judicial construction or interpretation, but full effect will be given to

the plain meaning intended.” Keffer v. Prudential Ins. Co. of America, 153 W. Va. 813,

815-16 (1970). An insurance policy is ambiguous if it is “reasonably susceptible of two

different meanings or is of such doubtful meaning that reasonable minds might be

uncertain or disagree as to its meaning.”               Prete v. Merchants Property Ins. Co. of

Indiana, 159 W. Va. 508, 511 (1976). West Virginia courts have “consistently followed

the general principle that [ambiguous] insurance contracts are to be strictly construed

against the insurance company and in favor of the insured.” Broy v. Inland Mut. Ins. Co.,

160 W. Va. 138, 141 (1977).

                                                IV. Discussion

        The relationship between Liberty and Peacemaker was established by way of an
                                                                  7
insurance policy that Liberty issued to Peacemaker.                   Liberty argues that the Policy



7 Coverage is limited to one of three possible situations under the Policy: (1) bodily injury and property
damage; (2) personal and advertising injury; and (3) medical payments. The latter, medical payments, is

                                                    5
does not require it to defend or indemnify Peacemaker under West Virginia law because

the actions for which Peacemaker is now being sued are not covered under Coverage A

or B of the Policy. Liberty also argues that any potential coverage is barred because

Peacemaker did not comply with the notice requirement under the Policy. Furthermore,

Liberty contends that if they are not required to defend or indemnify Peacemaker that the

Defendants’ counterclaims must also fail. For the following reasons, the Court finds that

Liberty has no duty to defend or indemnify Peacemaker.

        A. Coverage A of the Policy

        Coverage A of the Policy provides that if a claim is made against an insured for

damages because of “‘bodily injury’ or ‘property damage’ that is caused by an

‘occurrence’” then Liberty will pay up to its limit in liability, including providing a defense to

the insured.     ECF No. 46-3 at 15.         The Court must determine what the parties’

understanding of “bodily injury” and “property damage” include to determine if there is

potential coverage under Coverage A of the Policy. Furthermore, if the Court determines

the Goldsteins alleged “bodily injury” or “property damage” as defined under the Policy,

then the Court must determine if it was caused by an “occurrence,” and if it is the type of

damages covered under the Policy.

                1. Bodily Injury

        “Bodily injury” is defined by the Policy as “bodily injury, sickness or disease

sustained by a person, including death resulting from any of these at any time. ‘Bodily

injury’ shall also include disability, shock, mental anguish or mental injury, provided that



not at issue.


                                                6
such disability, shock, mental anguish or mental injury is a direct result of bodily injury,

sickness, disease or death sustained by a person.” ECF No. 46-3 at 30. Peacemaker

argues that the Goldsteins alleged bodily injury in the underlying lawsuits because they

alleged deprivation of their “physical, mental and emotional well-being.” ECF No. 48 at

8. However, the definition in the Policy is clear that “mental anguish or mental injury” is

only included in the definition of bodily injury if it is a “direct result of bodily injury,

sickness, disease or death.” Nothing about the underlying lawsuits contain allegations

that can be considered “bodily injury, sickness, disease or death.”

       Furthermore, West Virginia law supports the conclusion that the underlying

lawsuits do not allege “bodily injury.”

       In West Virginia, it is well-settled that “purely mental or emotional harm that
       . . . lacks physical manifestation does not fall within a definition of ‘bodily
       injury,’ . . . which is limited to ‘bodily injury, sickness, or disease.’”
       Cherrington, 745 S.E.2d at 522 (quoting Syl. Pt. 1, Smith, 208 W. Va. 664,
       542 S.E.2d 827) (“Because there is no indication that Ms. Cherrington’s
       emotional distress has physically manifested itself, we conclude that she
       has not sustained a ‘bodily injury.’”).             “‘[G]reat embarrassment,
       consternation, mental pain and anguish, and emotional upset’ . . . standing
       alone, do not constitute ‘bodily injury.’” Tackett v. Am. Motorists Ins. Co.,
       213 W. Va. 524, 584 S.E.2d 158, 166 (2003); see also Smith, 542 S.E.2d at
       831 (noting that a complaint was “completely devoid of allegations” that
       physical symptoms occurred).

Grand China Buffett & Grill, Inc. v. State Auto Prop. & Cas. Co., 260 F. Supp. 3d 616, 622

(N.D.W. Va. 2017). Peacemaker argues that the Goldsteins have alleged potential

bodily injury because in their response to an interrogatory they said they have

experienced “stress and anxiety at a time in their lives when they had hoped to enjoy a

peaceful and pleasant retirement.” ECF No. 48 at 9. However, Peacemaker fails to

state that the stress and anxiety was a direct result of “bodily injury, sickness, disease or


                                             7
death.” Therefore, coverage for “bodily injury” is not triggered under Coverage A of the

Policy.

                2. Property Damage

          “Property damage” is defined by the Policy as “physical injury to tangible property,

including all resulting loss of use of that property” or “loss of use of tangible property that

is not physically injured.” ECF No. 46-3 at 34. Liberty argues that a nuisance claim is

merely a “burden” that exists on property, but not actual damage to property. See One

Gateway Assocs. V. Westfiled Ins. Co., 184 F. Supp. 2d 527, 533 n.4 (S.D.W. Va. 2002)

(finding that deprivation of the “quiet use, control and enjoyment of [Retail Designs’]

property” is merely a “burden[] . . . on its property but not actual damages to its property”).

          Peacemaker argues that the Goldsteins’ allegations meet the definition of

“property damage” under the Policy because “[a] loss of use occurs whenever there is an

interruption of normal use o[f] property.” ECF No. 48 at 7. However, Peacemaker

states this blanket definition without any support from case law. Peacemaker cited a

circuit court case analyzing Florida law to support the conclusion that physical discomfort

can count as loss of use. See Mid-Continent Cas. Co. v. Adams Homes of Nw Fla., Inc.,

725 Fed.Appx. 777, 781 (11th Cir. 2018) (“Physical discomfort in the use of property, like

insecurity and unsafety in the use of property, raises the specter of loss of use.”) A case

interpreting Florida law, when the law to be applied is West Virginia law, has no direct

bearing on the Court’s analysis. Furthermore, the Court in Mid-Continent Cas. Co.

considered the severity of the physical discomfort, specifically if there was insecurity and

unsafety in the use of property. The Court does not find the flooding in Mid-Continent

Cas. Co. analogous to the noise the Goldsteins are experiencing. Therefore, because the

                                               8
noise nuisance is merely a “burden” and does not amount to “property damage”, the

underlying lawsuits do not trigger coverage under Coverage A of the Policy.

             3. Occurrence

      While the underlying lawsuits do not allege “bodily injury” or “property damage” the

Court will nevertheless briefly review the parties’ arguments regarding an “occurrence”

and “damages.” An occurrence is defined by the Policy as “an accident, including

continuous or repeated exposure to substantially the same general harmful conditions.”

ECF No. 46-3 at 33. “The common and every day meaning of ‘accident’ is a chance

event or event arising from unknown causes.” Amer. Modern Home Ins. Co. v. Corra,

222 W. Va. 797, 801 (2008). An accident has also been defined as, “an unusual,

unexpected and unforeseen event. . . . An accident is never present when a deliberate

act is performed unless some additional unexpected, independent and unforeseen

happening occurs which produces the damage. . . .To be an accident, both the means

and the result must be unforeseen, involuntary, unexpected, and unusual.” Erie Ins.

Prop. & Cas. Co., Inc. v. Viewpoint, Inc., 2013 WL 828327, at *5 (N.D.W. Va. 2013)

(quoting Harrison Plumbing & Heating, Inc. v. New Hampshire Ins. Group, 37 Wash.App.

621, 681 (1984)). Furthermore, West Virginia courts have stated, if it “was or was not

deliberate, intentional, expected, desired, or foreseen—primary consideration, relevance,

and weight should ordinarily be given to the perspective or standpoint of the insured

whose coverage under the policy is at issue.” State ex rel. Nationwide Mut. Ins. Co. v.

Wilson, 778 S.E.2d 677, 683 (W. Va. 2015).

      Peacemaker argues that they were without notice of the grievances regarding the

noise nuisance. However, Peacemaker knew that noise from operating the shooting

                                           9
range and the operating hours were a concern for the community. Peacemaker made

representations to the Planning Commission about the noise level, specifically the

decibels and the hours of operation when seeking approval. Peacemaker at the very

least, should have known it was exceeding the decibel level. Additionally, Peacemaker

knew it was operating earlier and later than it represented it would operate when

concerns were raised. The Court finds that the damages alleged in this case are not

caused by an accident, and therefore, not caused by an “occurrence.”

              4. Damages

       Lastly, while what is considered damages under the policy is not expressly defined

in the Policy itself, courts interpreting West Virginia law have found the duty to defend and

the duty to indemnify do not arise when the relief sought is injunctive relief. See One

Gateway Assocs, 184 F. Supp. 2d at 533. In the underlying lawsuits, the Goldsteins

seek equitable relief, specifically temporary and permanent injunctive relief regarding the

hours of operation and maximum noise levels. If the Circuit Court of Berkeley County,

West Virginia or the Circuit Court of Frederick County, Virginia order for Peacemaker to

comply with an injunction and Peacemaker fails to comply with such injunction, only then

do the Goldsteins wish to seek further relief. Therefore, in the underlying lawsuits, the

Goldsteins do not currently seek damages against Peacemaker.

       B. Coverage B of the Policy

       While Peacemaker makes no argument regarding Coverage B of the Policy, the

Court will review Coverage B of the Policy for potential coverage. Coverage B of the

Policy provides that if a claim is made against an insured for damages because of

“‘personal or advertising injury’ to which this insurance applies” then Liberty will pay up to

                                             10
its limit in liability, including providing a defense to the insured. ECF No. 46-3 at 20.

The Court must determine if the underlying lawsuits allege a “personal or advertising

injury.”     The Policies define “personal or advertising injury” as “injury, including

consequential ‘bodily injury’, arising out of one or more of the following offenses . . . “[t]he

wrongful eviction from, wrongful entry into, or invasion or the right of private occupancy of

a room, dwelling or premises that a person occupies, committed by or on behalf of its

owner, landlord or lessor.” 8 ECF No. 46-3 at 33. This provision of the Policy is “clear

and unambiguous” and the Court will give full effect to the “plain meaning intended.”

Keffer, 153 W. Va. at 815-16. It is clear from the Policy definition that Peacemaker must

be the “owner, landlord, or lessor” of the Goldsteins’ property for coverage to apply under

this provision. Therefore, coverage for “personal or advertising injury” is not triggered

under Coverage B of the Policy. 9

           C. Defendants’ Counterclaims

           As stated above, coverage is not triggered in the underlying lawsuits under

Coverage A or Coverage B of the Policy.                    Therefore, Peacemaker’s counterclaims

alleging bad faith, breach of contract, and unfair trade practices may be decided on

summary judgment because there is no “genuine issue of any material fact” for a jury to

decide. Celotex, 477 U.S. at 322. First, the common law bad faith claim fails because

Liberty acted reasonably in seeking declaratory relief to determine if coverage applied

under the Policy. Liberty made a timely investigation of the complaints in the underlying


8 The Court will only discuss this portion of the definition of “personal and advertising injury” because it is
clear from a glance at the other offenses that Coverage B of the policy does not apply.

9 The Court will not address whether or not Peacemaker provided timely notice because there is not
coverage for the underlying lawsuits under Coverage A or B of the Policy.

                                                      11
lawsuits and then made the determination that coverage did not apply. The Court has

made the same determination.        Therefore, Liberty did not engage in bad faith in

determining to deny Peacemaker’s claim.

       Second, Liberty cannot be liable for a breach of contract claim because there is no

coverage for the underlying lawsuits under the Policy. Liberty has not breached the

Policy by denying or failing to pay coverage where coverage is not due. For a contract to

be breached, a party to the contract must not perform its required duties. Here, Liberty

was not required to defend or indemnify Peacemaker, and therefore, has not breached

the Policy.

       For similar reasons, Peacemaker’s unfair claim settlement practices claim fails.

Peacemaker has failed to provide facts that could support this claim other than Liberty’s

failure to provide coverage. From the facts before the Court, Liberty has not made any

misrepresentations regarding coverage, Liberty has acted reasonably promptly and

investigated the claims and only after this investigation did Liberty deny coverage.

Furthermore, Liberty responded to the request and conducted the investigation the same

month the claim was received. ECF Nos. 46-10, 46-11. There are no facts before the

Court to support a claim that Liberty has engaged in an unfair claim settlement practice

under W. Va. Code § 33-11-4 (9).        Peacemaker’s counterclaims alleging bad faith,

breach of contract and unfair claim settlement practices fail as a matter of law.

                                         V. Conclusion

       For the reasons stated above, the Court hereby ORDERS that the Plaintiff’s

Motion for Summary Judgment, [ECF No. 46], is GRANTED. In so far as this concludes

the litigation in this matter, the remainder of the pending motions are TERMINATED AS

                                            12
MOOT.

       This case is ORDERED stricken from the Court’s active docket. The Clerk is

DIRECTED to enter judgment in favor of the Plaintiff. The Clerk is further ORDERED to

transmit copies of this Order to all counsel of record herein.



       DATED: October 24, 2018




                                            13
